Exhibit 10.22

MARATHON PETROLEUM CORPORATION

2011 INCENTIVE COMPENSATION PLAN

SUPPLEMENTAL

RESTRICTED STOCK UNIT AWARD AGREEEMENT

NON-EMPLOYEE DIRECTOR

{insert grant date}

Pursuant to this Award Agreement and the Marathon Petroleum Corporation 2011
Amended and Restated Incentive Compensation Plan (the “Plan”), MARATHON
PETROLEUM CORPORATION (the “Corporation”) hereby grants to [NAME] (the
“Participant”), a Non-employee Director serving on the Board of Directors of the
Corporation (the “Board”), on {DATE} (the “Grant Date”), [NUMBER] restricted
stock units (“Restricted Units”) representing the right to receive shares of
Common Stock. The number of Restricted Units awarded is subject to adjustment as
provided in Section 14 of the Plan, and the Restricted Units are subject to the
following terms and conditions:

1. Relationship to the Plan. This grant of Restricted Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations, if any, that have been adopted by the Committee. Except as
defined in this Award Agreement (including in Paragraph 11), capitalized terms
shall have the same meanings given to them under the Plan. To the extent that
any provision of this Award Agreement conflicts with the express terms of the
Plan, the terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.

2. Vesting and Forfeiture of Restricted Units.

(a) The Restricted Units granted under this Award Agreement shall vest in full
upon the Participant’s departure from the Board.

(b) The Restricted Units shall vest in full upon the Participant’s death.

3. Dividend Equivalents. During the period of time between the Grant Date and
the earlier of the date the Restricted Units vest or are forfeited, the
Participant shall be entitled to receive dividend equivalent payments from the
Corporation on the Restricted Units.

4. Issuance of Shares. During the period of time between the Grant Date and the
date the Restricted Units vest, the Restricted Units will be evidenced by a
credit to a bookkeeping account evidencing the unfunded and unsecured right of
the Participant to receive shares of Common Stock, subject to the terms and
conditions applicable to the Restricted Units. Upon the vesting of the
Participant’s right to receive the Restricted Units pursuant to Paragraph 2, a
number of shares of

 

1



--------------------------------------------------------------------------------

Common Stock equal to the number of vested Restricted Units shall be registered
in the name of the Participant and, if requested by the Participant,
certificates representing such Common Stock, shall be delivered to the
Participant. Subject to Section 17 of the Plan, all amounts payable to the
Participant in respect of the Restricted Units, including the issuance of shares
of Common Stock pursuant to this Paragraph 4, shall be paid as of the earlier of
60 days following the vesting date or as soon as reasonably practicable
following the date on which such Restricted Units vest, but, in no event, later
than March 15th of the year following the year in which the Units vest. The
Participant shall not have the right or be entitled to exercise any voting
rights, receive dividends or have or be entitled to any rights as a shareholder
in respect of the Restricted Units until such time as the Restricted Units have
vested and shares of Common Stock have been issued.

5. Taxes. Pursuant to Section 11 of the Plan, the Corporation or its designated
representative shall have the right to withhold applicable taxes from the shares
of Common Stock otherwise deliverable to the Participant due to the vesting of
Restricted Units pursuant to Paragraph 2, or from other compensation payable to
the Participant, at the time of the vesting and delivery of such shares.

6. Nonassignability. Upon the Participant’s death, the Restricted Units shall be
transferred to the Participant’s beneficiary as designated under the Marathon
Petroleum Deferred Compensation Plan for Non-Employee Directors, or if no such
beneficiary designation has been executed by Participant, to the Participant’s
estate. Otherwise, the Participant may not sell, transfer, assign, pledge or
otherwise encumber any portion of the Restricted Units, and any attempt to sell,
transfer, assign, pledge, or encumber any portion of the Restricted Units shall
have no effect.

7. Nature of the Grant. In signing this Award Agreement, the Participant
acknowledges that:

(a) this grant of Restricted Units is a one-time voluntary grant and this
Agreement does not create any contractual or other right to receive future
awards of Restricted Units, or any other benefits in lieu of Restricted Units.
This grant and Agreement shall have no effect with respect to any other grant,
agreement, plan or arrangement including the quarterly grants provided for under
the Marathon Petroleum Corporation Deferred Compensation Plan for Non-Employee
Directors; and

(b) Participant is not an employee of the Corporation and this Award of
Restricted Units is granted in connection with service as a Non-Employee
Director on the Board of the Corporation and should not be considered in any way
as compensation for, or relating in any way to, past services for the
Corporation or its Subsidiaries, affiliates or predecessors as an employee.

8. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant.

 

2